Title: To Benjamin Franklin from ——— d’Abadie, 28 March 1778
From: Abadie, —— d’
To: Franklin, Benjamin


Monseigneur
De Bordeaux ce 28 mars 1778
Daignés recevoir mes felicitations sinceres sur l’heureux Evenement qui vient de couronner vos vertus patriotiques et remplir les veux de tous les francois.
J’ose suplier votre Excellence de m’accorder une nouvelle Lettre pour les Etats de georgie ou je vais passer avec Mr. Laplaine Capitaine au premier Bataillon. C’est moy que Mr. turgot a eu l’honneur de vous recommender au mois d’octobre et pour qui vous avez eu la Bonté d’ecrire a Mr. Williams a Boston; ma destination etant changée je Reclame la meme Bonté de votre Excellence pour obtenir du Service parmi les libres citoyens de L’amerique. Si j’ay lieu d’attendre cette faveur de votre Excellence veuilles me L’adresser poste Restante a L’isle de Rhê ou je vais m’embarquer avec Mr. de Laplaine. J’ai L’honneur d’etre avec les sentiments les plus Respectueux Monseigneur votre tres humble et obeissant serviteur
D’Abadie
 
Notation: Dabadie Bordeaux ce 18 may [sic] 1778
